Dear Mr. Lawrence:
You have asked for an opinion from this office regarding the legal propriety of the Morehouse Parish Police Jury expending funds and police jury labor for the purpose of building or maintaining flood control structures on the Bayou Bonee Idee which is under the control and supervision of a political subdivision known as the Bonee Idee Gravity Drainage District.
You stated that Police Jury funds and labor were to be expended to build and repair flood control structures along the bayou, as well as to repair a roadway which runs across the top of one of these flood control structures. You further state that this roadway has never been accepted by the Police Jury into the parish road system.
It would appear that the operative statute in this instance is La. R.S. 33:1324 entitled "Grant of Authority to Parishes, Municipalities, Police Juries, Harbor Districts, and Terminal Districts to Act Jointly." In effect, La. R.S. 33:1324 states that any political subdivision of the State may agree with other political subdivisions of the State to engage jointly in any public project or improvement provided that at least one of the participants to the agreement is authorized under a provision of general or special law to perform such activity or exercise such power as may be necessary to complete the undertaking. In this case the Bonee Idee Gravity Drainage District has the authority to carry out the improvements. Therefore, the first requirement of the statute is met. The agreement defined in the statute may provide for the joint use of funds, facilities, personnel or property, or any combination thereof in order to accomplish the purpose of the agreement. The statute further lists certain activities which are examples of agreements that may be entered into by said political subdivisions. One of those listed in the statute is flood control, drainage and reclamation projects. (See attached copy of statute).
It is therefore the opinion of this office that a cooperative endeavor agreement must be entered into between the Morehouse Parish Police Jury and the Bonee Idee Gravity Drainage District before any Police Jury funds or labor may be expended for the purpose of repairing and constructing flood control structures on the Bayou Bonee Idee. If such an agreement is entered into, the expenditures made by the Morehouse Parish Police Jury to assure flood protection is legal and proper under the laws of intergovernmental functions and cooperation.
If this office can be of any further assistance, please do not hesitate to contact the undersigned.
Very truly yours,
                          RICHARD P. IEYOUB Attorney General
                      BY: ____________________________ Robert B. Barbor Assistant Attorney General
RBB/mm